[a15041757375exhibitca769001.jpg]
RESTRICTIVE COVENANTS AGREEMENT This RESTRICTIVE COVENANTS AGREEMENT (this
“Agreement”), dated as of August [__], 2018, by and among (a) NXOF Intermediate
Holdings, Inc., a Delaware corporation (“Buyer”), (b) NextiraOne Federal, LLC, a
Delaware limited liability company (the “Company”), and (c) Black Box
Corporation, a Delaware corporation (the “Restricted Party”). Buyer, the
Company, and the Restricted Party, are each a “Party” and collectively, the
“Parties.” W I T N E S S E T H: WHEREAS, pursuant to the Membership Interest
Purchase Agreement, dated as of August 17, 2018 (as such agreement may be
amended or otherwise modified from time to time in accordance with its terms,
the “Purchase Agreement”), by and among Buyer, Restricted Party and Norstan
Communications, Inc., a Minnesota corporation (“Seller”), Buyer will purchase
from Seller, and Seller will sell to Buyer, all of the issued and outstanding
membership interests of the Company for the consideration described therein (the
“Transaction”). WHEREAS, the Parties are entering into this Agreement for the
purpose of preserving the proprietary rights, going business value and goodwill
of the Company by assuring that neither the Restricted Party nor any of its
controlled Affiliates (a) use or disclose any Confidential Information, (b)
compete with the Company and its Subsidiaries or (c) solicit to hire or hire
certain employees of the Company and its Subsidiaries (after giving effect to
the consummation of the Transaction), except as expressly permitted by this
Agreement. WHEREAS, the execution of this Agreement by the Restricted Party
constitutes a material inducement to Buyer to execute, deliver and consummate
the transactions contemplated by the Purchase Agreement. NOW, THEREFORE, in
consideration of the foregoing and the mutual covenants and agreements contained
herein, Buyer, the Company and the Restricted Party, intending to be legally
bound, hereby covenant and agree as follows: 1. Definitions. Capitalized terms
used but not defined herein shall have such meanings ascribed to them in the
Purchase Agreement. As used herein, the following terms shall have the following
meanings: (a) “Business” means the business engaged in by the Company and the
Subsidiary as of the date of this Agreement, being the development, design and
provision of systems integration services and managed services to support the
modernization of voice, data and video communications systems, command and
control solutions, extensible data center operations, physical security
solutions and applications and systems that enable mission critical capabilities
across U.S. Department of Defense and U.S. Federal Government civilian
government agencies. Notwithstanding the foregoing, the term Business shall not
include products sold by Restricted Party’s Technology Product Solutions
business where sales of services are incidental to the sale of the products. (b)
“Change of Control” means any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of 50% or
more of the voting capital stock of the Restricted Party. 1



--------------------------------------------------------------------------------



 
[a15041757375exhibitca769002.jpg]
(c) “Confidential Information” means any information concerning the Company and
its current or future subsidiaries or the financial condition, business,
operations or prospects of the Company and its current or future subsidiaries or
business that is confidential or proprietary to the Company or the Subsidiary,
provided that the term “Confidential Information” does not include information
that Restricted Party can reasonably demonstrate (i) is or becomes generally
available and known to the public other than as a result of a disclosure by such
Restricted Party or any of its controlled Affiliates or Representatives in
violation of this Agreement, (ii) was or becomes available to such Restricted
Party on a non-confidential basis from a source other than the Company or any of
its Subsidiaries or any of their respective Representatives or (iii) is
independently developed or acquired by Restricted Party or its controlled
Affiliates without use of, or reference to, any Confidential Information,
provided that such source is or was (at the time of receipt of the relevant
information) not, to the best of such Restricted Party’s knowledge, bound by a
confidentiality agreement with (or other confidentiality obligation to) the
Company or another person. (d) “controlled” shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
acting as general partner of a limited partnership or managing member of a
limited liability company, by contract or otherwise. (e) “Representatives”
means, with respect to any Person, its partners, directors, officers, employees,
agents, counsel, investment advisers or representatives. 2. Non-Competition,
Non-Solicitation and Non-Hire Covenants. The Restricted Party acknowledges and
agrees that it will receive a direct and substantial benefit from the
transactions contemplated by the Purchase Agreement and that execution and
delivery of this Agreement is a condition to Buyer’s obligation to enter into
the Purchase Agreement and to consummate the transactions contemplated thereby.
Accordingly, and in order to protect the Confidential Information, goodwill and
employee relationships of the Company and its Subsidiary, and in return for new
and valuable consideration set forth in this Agreement and the Purchase
Agreement, the Parties agree as follows: (a) Non-Competition: During the period
commencing on the date of this Agreement and ending on the fifth anniversary of
the Closing Date (except (and then only to the extent) as set forth below) the
Restricted Party and each of its controlled Affiliates shall not do any of the
following: (i) directly or indirectly, own, operate or manage, conduct or
participate or engage in, or bid for, invest in or otherwise pursue a business,
company, partnership, organization, proprietorship, or other Person, that is
engaged in, or owns or controls any Person that is engaged in, the Business in
any jurisdiction where the Company or its Subsidiary markets, sells, or solicit
customers for its products; and (ii) directly or indirectly, individually or on
the account of any other Person, with respect to the Business, solicit business
from any customer set forth on Exhibit A hereto, or otherwise interfere with the
business relationship between the Company or any of its subsidiaries, and any
such customer. In addition, and without limiting the prohibitions in Section 2,
for the period equal to the lesser of (i) three (3) years following the
consummation of the Change of Control or (ii) five (5) years from the date of
this Agreement, the Restricted Party shall not, and shall cause each of its
Affiliates (whether or not a Controlled Affiliate) not to, use the name or trade
name “Black Box” to engage in any of the activities prohibited under Section
2(a)(i). 2



--------------------------------------------------------------------------------



 
[a15041757375exhibitca769003.jpg]
(b) Non-Solicitation and No-Hire: (i) The Restricted Party shall not, and shall
cause its Affiliates not to, (A) for the period commencing on the Closing Date
and ending on the third anniversary of the Closing Date, either alone or in
concert with others, directly or indirectly (1) hire, solicit for employment or
attempt to hire or solicit for employment, whether or not for consideration, any
Person who is a manager, director, vice president or senior vice president, of
the Company or the Subsidiary, in each case, as of the Closing Date or (2)
induce or attempt to induce any such Person to terminate his or her employment
or other relationship with the Company or its Subsidiary, or take any action to
materially assist or aid any other Person in identifying, hiring or soliciting
any such Person; or (B) for the period commencing on the Closing Date and ending
six months following the Closing Date, either alone or in concert with others,
directly or indirectly (1) hire, solicit for employment or attempt to hire or
solicit for employment, whether or not for consideration, any employee of the
Company or the Subsidiary not otherwise described in subsection (i)(A)(1) above,
in each case, as of the Closing Date or induce or attempt to induce any such
Person to terminate his or her employment or other relationship with the Company
or the Subsidiary, or take any action to materially assist or aid any other
Person in identifying, hiring or soliciting any such Person. Notwithstanding the
foregoing, Restricted Party and its controlled Affiliates shall not be
restricted from (A) engaging in general or public solicitations or advertising
not targeted at such Persons described in subsections (i)(A)(1) and (i)(B)(1)
above or (B) hiring any such Person who has terminated his or her relationship
with the Company or the Subsidiary no less than three months prior to the
initial solicitation by Restricted Party or its controlled Affiliates, as
applicable. (ii) Neither Buyer nor the Company shall, and shall cause their
respective controlled Affiliates not to, (A) for the period commencing on the
Closing Date and ending on the third anniversary of the Closing Date, either
alone or in concert with others, directly or indirectly (1) hire, solicit for
employment or attempt to hire or solicit for employment, whether or not for
consideration, any Person who is a manager, director, vice president or senior
vice president, of Restricted Party or its controlled Affiliates, in each case,
as of the Closing Date or (2) induce or attempt to induce any such Person to
terminate his or her employment or other relationship with Restricted Party or
its controlled Affiliates, or take any action to materially assist or aid any
other Person in identifying, hiring or soliciting any such Person; or (B) for
the period commencing on the Closing Date and ending six months following the
Closing Date, either alone or in concert with others, directly or indirectly (1)
hire, solicit for employment or attempt to hire or solicit for employment,
whether or not for consideration, any employee of the Restricted Party or its
controlled Affiliates not otherwise described in subsection (ii)(A)(1) above, in
each case, as of the Closing Date or (2) induce or attempt to induce any such
Person to terminate his or her employment or other relationship with Restricted
Party or its controlled Affiliates, or take any action to materially assist or
aid any other Person in identifying, hiring or soliciting any such Person.
Notwithstanding the foregoing, none of Buyer and the Company nor their
respective controlled Affiliates shall be restricted from (A) engaging in
general or public solicitations or advertising not targeted at such Persons
described in subsections (ii)(A)(1) and (ii)(B)(1) above or (B) hiring any such
Person who has terminated his or her relationship with Restricted Party or its
controlled Affiliates no less than three months prior to the initial
solicitation by Buyer, the Company or their respective controlled Affiliates, as
applicable. (c) The Restricted Party acknowledges and agrees that the time,
scope, geographic area and other provisions of this Section 2 have been
specifically negotiated and the Restricted Party agrees that the restrictions
and covenants contained in this Section 2 are reasonable and necessary for the
protection of the legitimate business interests and goodwill of the Company and
any Subsidiary or Affiliate thereof, and that such covenants were material to
Buyer’s decision to enter into the Purchase Agreement. 3



--------------------------------------------------------------------------------



 
[a15041757375exhibitca769004.jpg]
Notwithstanding any other provision in this Agreement to the contrary, Section
2(a)(i) and Section 3 of this Agreement shall automatically terminate and have
no further force or effect upon the earlier of (x) the date that is 36 months
after the date of the consummation of a Change of Control or (y) the fifth
anniversary of the Closing Date. 3. Non-Disparagement Covenant. Neither the
Restricted Party or any of its controlled Affiliates, on the one hand, nor the
Buyer, the Company or any of their respective controlled Affiliates, on the
other hand, shall each directly or indirectly, in its own capacity or through
another Person, make or publish derogatory or disparaging comments about the
other Party or any of (a) its officers, directors, employees, shareholders,
members or agents, individually and in their official capacities, or (b) its
products. The foregoing will not restrict or impede any Party or its controlled
Affiliates from exercising protected legal rights to the extent that such rights
cannot be waived by agreement or from providing truthful statements in response
to any Governmental Entity, subpoena power, legal process, testimony or filings.
4. Confidentiality. The Restricted Party agrees that Confidential Information
has been made available to such Restricted Party in connection with its
ownership of the Company. The Restricted Party acknowledges and agrees that it
will not directly or indirectly (i) for a period of five (5) years, use all or
any portion of the Confidential Information to evaluate or engage in any
business competitive with the Business or (ii) disclose or otherwise make
available Confidential Information to any Person, provided that Confidential
Information may be disclosed (i) to such Restricted Party’s Representatives, and
(ii) to the extent required by applicable law, rule or regulation (including
complying with any oral or written questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process to which such Restricted Party is subject), provided that such
Restricted Party gives the Company prompt notice of such request(s), to the
extent practicable (and not prohibited by law), so that the Company may seek, at
its expense, an appropriate protective order or similar relief (and such
Restricted Party shall cooperate with such efforts by the Company). The
foregoing shall not apply (and the Restricted Party shall be permitted to
disclose Confidential Information) (i) as may be required (as advised to the
Restricted Party by its outside legal counsel) to comply with, and not be in
violation of, the requirements of applicable law (including securities laws,
rules and regulations) or the rules or regulations of any applicable stock
exchange or (ii) in the event of any request by a regulatory body having
oversight of Restricted Party or its controlled Affiliates or Representatives in
connection with an ordinary course audit or review not specifically targeted at
the Confidential Information or the Company or the Subsidiary. If, in the
absence of a protective order or other appropriate remedy hereunder, Restricted
Party or its controlled Affiliates or Representatives are nonetheless compelled
to disclose any Confidential Information, then Restricted Party or its
Representatives may disclose such portion of the Confidential Information as is
legally required to be disclosed without liability under this Agreement;
provided that Restricted Party will furnish only that portion of the
Confidential Information which it is advised by outside legal counsel it is
legally required and shall use commercially reasonable efforts to obtain
assurances that such Confidential information will be accorded confidential
treatment. 5. Miscellaneous. (a) Remedies. The Parties agree that each Party
will suffer irreparable damage in the event that any of the provisions of this
Agreement are not performed in accordance with their respective terms, or are
otherwise breached or violated, and that money damages or other legal remedies
will not be an adequate remedy for any such damages. Accordingly, each Party
acknowledges and hereby agrees that in the event of any breach or threatened
breach by any Party of its covenants or obligations set forth in this Agreement,
each Party shall be entitled to obtain an injunction or injunctions to prevent
or restrain breaches or threatened breaches of this Agreement by such Party, and
to specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance 4



--------------------------------------------------------------------------------



 
[a15041757375exhibitca769005.jpg]
with, the covenants and obligations of such Party under this Agreement. Each
Party hereby agrees that the only permitted objection that it may raise in
response to any action for the equitable remedy of specific performance to
prevent or restrain breaches or threatened breaches of this Agreement is that it
contests the existence of a breach or threatened breach of this Agreement, and
each Party hereby waives any defenses in any action for specific performance,
including the defense that a remedy at law would be adequate. (b) Severability;
Modification. Each of the Parties to this Agreement recognizes and acknowledges
that the covenants and provisions contained in this Agreement are properly
required for the adequate protection of the Company and Buyer, and the goodwill
and Confidential Information to be acquired by Buyer as part of the Transaction.
Each of the Parties to this Agreement also recognizes and acknowledges that the
covenants and provisions contained in this Agreement are an inherent part of the
transactions contemplated by the Purchase Agreement and are accepted as part of
the consideration paid. Consequently, if any court determines that any part of
this Agreement, including any of the covenants set forth in Section 2, or any
part thereof, is invalid or unenforceable, the remainder of this Agreement shall
not thereby be affected and shall be given full effect, without regard to the
invalid portions. If any court determines that any of the covenants set forth in
Section 2, or any part thereof, is unenforceable because of the duration of such
provision or the area covered thereby, such court shall have the power to reduce
the duration or area of such provision and, in its reduced form, such provision
shall then be enforceable and shall be enforced. Should any court refuse to
enforce or reform any such covenant, then such unenforceable covenant (or
portion thereof) shall be severed from this Agreement and the remaining
covenants shall be enforceable and valid. The Restricted Party hereby waives any
and all right to attack the validity of the covenants set forth in Section 2 on
the grounds of the breadth of their geographic scope and/or the length of their
term. (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware without giving effect to the
principles of conflicts of law thereunder. (d) CONSENT TO JURISDICTION; SERVICE
OF PROCESS; WAIVER OF JURY TRIAL. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE
PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR ANY OBLIGATIONS
HEREUNDER, SHALL BE BROUGHT EXCLUSIVELY IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF DELAWARE. BY EXECUTING AND DELIVERING
THIS AGREEMENT, THE PARTIES IRREVOCABLY (I) ACCEPT GENERALLY AND UNCONDITIONALLY
THE EXCLUSIVE JURISDICTION AND VENUE OF THESE COURTS; (II) WAIVE ANY OBJECTIONS
WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (I) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM; (III) AGREE THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH PARTY AT THEIR RESPECTIVE ADDRESSES PROVIDED IN
ACCORDANCE WITH SECTION 5(i); AND (IV) AGREE THAT SERVICE AS PROVIDED IN CLAUSE
(III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, THE PARTIES UNCONDITIONALLY AND IRREVOCABLY WAIVE THEIR
RIGHT TO TRIAL BY JURY IN ANY SUCH JUDICIAL PROCEEDING OR OTHER ACTION ARISING
OUT OF OR RELATING TO THIS AGREEMENT. 5



--------------------------------------------------------------------------------



 
[a15041757375exhibitca769006.jpg]
(e) Entire Agreement; No Other Representations. This Agreement, the Purchase
Agreement and the other documents delivered by the parties hereto in connection
herewith and therewith, contain the complete agreement among the parties hereto
with respect to the transactions contemplated hereby and thereby and supersede
all prior agreements and understandings among the parties hereto with respect
thereto. The parties acknowledges that no promises, covenants or
representations, oral or written, have been made other than those expressly
stated herein, and that none of the parties has not relied on any other
promises, covenants or representations in signing this Agreement. (f) No Waiver.
The failure of any Party to insist, in any one or more instances, upon the
strict performance of the terms and conditions of this Agreement shall not be
construed as a waiver or relinquishment of any right hereunder nor of the future
performance of any such terms and conditions. (g) Amendment. This Agreement may
not be amended or modified except by an instrument in writing signed by, or on
behalf of Buyer, the Company and the Restricted Party. (h) Breach of this
Agreement by an Affiliate of a Party. Each of the Parties shall be responsible
for any breach of or noncompliance with the terms of this Agreement by any of
his or its Affiliates. (i) Notice. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when delivered personally, (b) when sent by facsimile
(with written confirmation of transmission), (c) upon receipt of confirmation of
successful transmission when sent by electronic mail or (d) one (1) Business Day
following the day sent by overnight courier (with written confirmation of
receipt), in each case to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice): If to the
Restricted Party: Black Box Corporation 1000 Park Drive Lawrence, PA 15055 Attn:
Ron Basso With copies to: Jones Day 500 Grant Street, Suite 4500 Pittsburgh, PA
15219 Attn: David Grubman Fax: (412) 394-7959 and with respect to Buyer to such
address as Buyer notifies the Restricted Party (from time to time) in writing as
above provided, or with respect to the Restricted Party to such other address as
the Restricted Party notifies Buyer in writing as above provided. (j)
Assignment. No Party shall assign all or any part of this Agreement, nor shall
any Party assign or delegate any of its rights or duties hereunder, without the
prior written consent of the other Parties (which consent may be withheld for
any reason) and any assignment or delegation made without such consent shall be
void, except that the Buyer may assign its rights and obligations hereunder to
any of its lenders as collateral security, without the consent of any other
Person. Subject to the foregoing, this 6



--------------------------------------------------------------------------------



 
[a15041757375exhibitca769007.jpg]
Agreement shall be binding upon and inure to the benefit of each Party and his
or its respective successors and assigns. (k) No Third Party Beneficiaries. With
the exception of the parties hereto, there shall exist no right of any Person to
claim a beneficial interest in this Agreement or any rights occurring by virtue
of this Agreement. (l) Termination. Notwithstanding anything herein to the
contrary, if the Purchase Agreement is validly terminated prior to the
occurrence of the Closing thereunder, then this Agreement automatically shall
terminate and be of no further force and effect. (m) Headings. The headings
contained in this Agreement are inserted for convenience only and shall not be
considered in interpreting or construing any of the provisions contained in this
Agreement. (n) Counterparts. This Agreement may be executed in any number of
counterparts and by the Parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument. This Agreement and any signed agreement
or instrument entered into in connection with this Agreement, and any amendments
or waivers hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or by electronic mail delivery of a “.pdf” format (or similar
format) data file, shall be treated in all manner and respects as an original
agreement or instrument and shall have the same binding legal effect as if it
were the original signed version thereof delivered in person. No Party to any
such agreement or instrument shall raise the use of a facsimile machine or
electronic mail transmission of a “.pdf” format (or similar format) data file to
deliver a signature to this Agreement or any amendment hereto or the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of a facsimile machine or electronic mail transmission of a “.pdf”
format (or similar format) data file as a defense to the formation of a contract
and each Party forever waives any such defense. * * * 7



--------------------------------------------------------------------------------



 
[a15041757375exhibitca769008.jpg]
IN WITNESS WHEREOF, the Parties have executed this Restrictive Covenants
Agreement as of the day and year first written above. NXOF INTERMEDIATE
HOLDINGS, INC.: By: _________________________________________ Name: Title:



--------------------------------------------------------------------------------



 
[a15041757375exhibitca769009.jpg]
COMPANY: NEXTIRAONE FEDERAL, LLC By: _________________________________________
Name: Title: 9



--------------------------------------------------------------------------------



 
[a15041757375exhibitca769010.jpg]
10



--------------------------------------------------------------------------------



 